 


109 HCON 87 IH: Recognizing the positive effect of veterans outreach activities known as Stand Down events on the lives of homeless veterans and commending the organizers of Stand Down events across the Nation.
U.S. House of Representatives
2005-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 87 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2005 
Mrs. Davis of California (for herself, Mr. Evans, Mr. Schiff, Ms. Carson, Mr. McDermott, Mr. Udall of New Mexico, Mr. Gutierrez, Mr. Brady of Pennsylvania, Mr. Case, Ms. Corrine Brown of Florida, Ms. Herseth, Mr. Butterfield, Mr. Israel, Mr. Filner, Mr. Cunningham, Ms. McCollum of Minnesota, Mrs. McCarthy, Mr. Ford, Mrs. Christensen, Mr. Matheson, and Mr. Edwards) submitted the following concurrent resolution; which was referred to the Committee on Veterans’ Affairs
 
CONCURRENT RESOLUTION 
Recognizing the positive effect of veterans outreach activities known as Stand Down events on the lives of homeless veterans and commending the organizers of Stand Down events across the Nation. 
 
Whereas the Nation’s veterans often face difficulties readjusting to civilian life after serving in the Armed Forces; 
Whereas the lack of a seamless transition from the military to civilian life contributes to homelessness among veterans; 
Whereas for combat veterans, the deep psychological effect of combat can make the readjustment period more difficult and often leads to mental illness, substance abuse, inability to obtain employment, and homelessness; 
Whereas every night, an estimated 275,000 veterans are homeless, and more than 500,000 are homeless at some time during the course of any given year; 
Whereas these veterans served the United States proudly and protected the freedoms of all Americans; 
Whereas in 1988, two Vietnam veterans, Robert Van Keuren and Doctor Jon Nachison, created an annual outreach event in San Diego, California, known as Stand Down to provide services and hope for homeless veterans; 
Whereas the Vietnam Veterans of San Diego, under the leadership of Navy Commander (Ret.) Al Pavich, a Vietnam veteran himself, has been instrumental in creating the concept of Stand Down events, which has been replicated in over 100 cities nationwide and benefitted over 100,000 homeless veterans; 
Whereas Stand Down events bring service providers and homeless veterans together, in a single location, to provide veterans with easy access to resources that can help them begin to transition out of homelessness, such as substance abuse, mental health, and employment counseling, medical care, personal care services, legal assistance, housing referrals, and empowerment; 
Whereas many veterans who have participated in Stand Down events have escaped homelessness and become productive, contributing citizens; 
Whereas Stand Down events inspire and educate hundreds of volunteers and communities to recognize and support the Nation’s veterans; 
Whereas national and local veterans service organizations, the Department of Veterans Affairs, and countless community-based and faith-based organizations deserve to be honored and recognized for contributing to Stand Down events and providing valuable support to Stand Down events nationwide; and 
Whereas no United States veteran should be homeless because each of them has earned the right to a home by making personal sacrifices to serve in the military on behalf of all the Nation’s citizens: Now, therefore, be it 
 
That Congress— 
(1)recognizes that each generation’s sacrifice for the cause of freedom in the world extracts a toll that lingers long after the battles end, and that veterans outreach activities known as Stand Down events restore the dignity and hope of the Nation’s homeless veterans; and 
(2)honors the men and women who organize and support Stand Down events, which save lives and serve the Nation’s former guardians at the hour of their greatest need. 
 
